NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUTH NUNEZ-CAMPOS, AKA Ruth                     No.    20-70942
Nunez-De Bayona,
                                                Agency No. A095-764-364
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 8, 2021**
                                 Pasadena, California

Before: WATFORD and BUMATAY, Circuit Judges, and FREUDENTHAL,***
District Judge.

      Ruth Nunez-Campos petitions for review of a Board of Immigration Appeals



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.
                                                                          Page 2 of 2

order upholding the denial of her application for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT). We deny the petition

for review.

      Substantial evidence supports the agency’s determination that Nunez-

Campos failed to meet her burden for obtaining protection under CAT. See 8

C.F.R. § 1208.16(c)(2). The immigration judge (IJ) denied relief under CAT

because Nunez-Campos failed to establish that her husband “would even bother to

contact her, much less torture her,” or that the Mexican government would

acquiesce in any torture. Before us, Nunez-Campos contends that the agency

failed to consider all evidence of torture, namely country conditions reports

indicating the prevalence of domestic violence against women in Mexico. But the

IJ adequately considered and discussed the country conditions evidence, and the

“circumstances of [Mexican] women in general . . . do not vitiate the agency’s

specific findings” as to Nunez-Campos in particular. Dawson v. Garland, 998

F.3d 876, 885 (9th Cir. 2021). Nunez-Campos does not challenge the IJ’s finding

that she failed to establish that her husband would torture her, and the record does

not compel a contrary conclusion. The agency thus properly denied her request

for relief under CAT.

      PETITION FOR REVIEW DENIED.